Citation Nr: 0205126	
Decision Date: 05/24/02    Archive Date: 06/03/02

DOCKET NO.  00-10 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to accrued benefits.  


REPRESENTATION

Appellant represented by:	Ms. Natividad G. Gironella


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran had recognized guerrilla service from May 1945 to 
February 1946.  He died in March 1991; the appellant is his 
surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines that denied 
entitlement to service connection for the cause of the 
veteran's death and entitlement to accrued benefits.

This case was previously before the Board in March 2001 at 
which time it was remanded to ensure the appellant received 
due process with regard to her claim.

The appellant's representative and friend presented testimony 
to the undersigned member of the Board during a travel board 
hearing in June 2001.  A transcript of the hearing has been 
associated with the file. 

FINDINGS OF FACT

1.  The veteran died on March [redacted], 1991, secondary to Koch's 
pneumonia.

2.  At the time of the veteran's death, service connection 
was not in effect for any disease or disability.

3.  The preponderance of the evidence indicates that the 
cause of the veteran's death was not incurred in or 
chronically aggravated by his military service or during any 
applicable presumptive period following service.

4.  The appellant did not file a claim for accrued benefits 
until May 1998.


CONCLUSIONS OF LAW

1.  The cause of the veteran's death was not incurred in or 
aggravated by the veteran's military service or any 
presumptive period.  38 U.S.C.A. §§ 1110, 1112, 1310, 5102, 
5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309, 3.312 (2001).

2.  The appellant failed to file a timely claim for 
entitlement to accrued benefits.  38 U.S.C.A. § 5121 (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant' s representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
The Board finds that while this law was enacted during the 
pendency of this appeal, and thus, has not been considered by 
the RO, there is no prejudice to the appellant in proceeding 
with this appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board addresses a matter not addressed by 
the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is no prejudice to the 
veteran). 

In the present case, correspondence dated in July 1998 
informed the appellant of the type of evidence that was 
needed to support her claims.  Correspondence dated in March 
1999 notified the appellant of action taken by the RO to 
obtain evidence to support her claims.  In addition, the 
March 2000 statement of the case (SOC) notified the appellant 
of the relevant laws and regulations pertinent to her claims.  
The records of medical professionals identified by the 
appellant were requested, although no responses were 
received.  In the Board's view the development and 
notification undertaken by the RO meets the requirements of 
the VCAA and indicates there is no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating her claims.  38 U.S.C.A. § 5103A.  

Factual Background

Information received from the U.S. Army Reserve Personnel 
Center indicated that the veteran's service medical records 
were not available.

The only disorder the veteran ever sought service connection 
for was defective vision, which was denied in a September 
1958 rating decision.

A certification dated in May 1998 indicated a death registry 
showed that the veteran died on March [redacted], 1991, secondary to 
Koch's pneumonia.

The RO received the appellant's claim for entitlement to 
service connection for the veteran's death and for accrued 
benefits in June 1998.

By correspondence dated in July 1998, the RO informed the 
appellant that at the time of the veteran's death he had not 
been service connected for any disability and that in order 
to be entitled to dependency and indemnity compensation (DIC) 
benefits, it must be shown that a disability of service 
origin directly resulted in or materially contributed to or 
hastened the veteran's death.  The appellant was asked to 
submit medical evidence pertaining to the veteran's treatment 
for conditions related to the cause of his death from the 
time he separated from service until his eventual death.

A joint affidavit from two servicemen received in September 
1998 stated that the veteran incurred Koch's pneumonia due to 
constant exposure to the elements in the mountains where they 
fought during the war.

In September 1998 the appellant submitted the names of two 
physicians, Dr. Canda and Dr. Ramos, who treated the veteran 
for Koch's pneumonia beginning in 1945 and 1947, 
respectively.  No responses were received from the RO's 
requests for records.

A joint affidavit dated in April 1999 indicates Dr. Ramos 
died in 1992.

Death certificates dated in April 1999 show that Dr. Canda 
died in 1988 and Dr. Ramos died in 1992.

Service connection for the veteran's cause of death and 
entitlement to accrued benefits were denied in a September 
1999 rating decision.  

A joint affidavit dated in February 2000 from two servicemen 
indicate the veteran had x-rays of his lung taken by Dr. 
Canda after his discharge from service.  

A statement from Dr. Nunag received in February 2000 
indicated that the physician saw the veteran for a thorough 
check-up.  A history of pneumonia was given that reportedly 
was incurred in service.  At the time of his examination in 
April 1971, the veteran had some fever, asthma, and 
pneumonia.  The physician opined that the veteran died in 
March 1991 due to ailments incurred in service, old age, and 
sickliness.

The appellant's representative and friend provided testimony 
during a June 2001 Travel Board hearing.  The representative 
testified that she first noticed the veteran was suffering in 
1959, when she was seven years old.  Pneumonia was first 
discovered in 1960.  The friend testified that he knew the 
veteran before the war at which time his health was fine.  In 
1942, the veteran started to develop a severe headache and 
cough and eventually a lung problem.  The condition 
progressively became worse after service to the point he 
coughed up blood.  The friend believed the veteran sought 
medical treatment in service, but was not aware of any 
medical examinations after service.

Analysis

I.  Service Connection

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
incurrence for certain chronic diseases will be presumed if 
manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

For a grant of service connection for the cause of death, 
pertinent regulations require a showing that either the fatal 
disease was incurred in or aggravated by service or was 
manifest to a compensable degree within one year of service 
discharge.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. 
§§ 3.303, 3.307, 3.309.  

The evidence must show that a disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to death.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  However, 
in the instant case, service connection is not in effect for 
any disorder.  

Joint affidavits from individuals who served with the veteran 
attempt to link Koch's pneumonia to service.  While lay 
persons are competent to report observable symptoms, the 
resolution of issues that involve medical knowledge, such as 
diagnosis of disability and determination of medical 
etiology, require professional evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Testimony provided during the June 2001 Travel Board hearing 
indicated the veteran had coughed up blood after service and 
is competent for the purpose of reporting symptoms observed; 
however, there is no medical evidence that links this to a 
diagnosis of pneumonia and lay assertions of a diagnosis 
after service does not qualify as medical evidence.  Id.

The only medical evidence submitted relevant to the veteran's 
cause of death is a statement from Dr. Nunag, who first saw 
the veteran in April 1971.  The physician indicated that the 
veteran had pneumonia at that time, and that based on the 
history that was provided, it was first incurred in service.  
This opinion carries little, if any, weight due to the fact 
Dr. Nunag first saw the veteran twenty-five years after 
service and based the opinion solely on a history of the 
illness provided at that time.  Due to the absence of medical 
evidence of pneumonia prior to the April 1971 examination, 
the basis for the opinion is speculative, at best.  The only 
other evidence of the veteran having had pneumonia was at the 
time of his death, which was twenty years after Dr. Nunag's 
examination.

For the foregoing reasons, the Board finds that a 
preponderance of the evidence is against entitlement to 
service connection for the cause of the veteran's death.  As 
such, the benefit of the doubt doctrine is not for 
application and the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West Supp. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 54 (1990). 

II. Accrued Benefits

The record shows that the veteran died on March [redacted], 1991.  At 
that time, the veteran had not been granted service-
connection for any type of disability and no claim was 
pending.  The first claim from the appellant for accrued 
benefits was received by VA in June 1998, which is seven 
years after the veteran's death.

According to 38 U.S.C.A. § 5121(c) (West 1991), an 
application for accrued benefits must be filed within one 
year after the date of death.  If a claimant's claim is 
incomplete at the time it is originally submitted, VA shall 
notify the claimant of the evidence necessary to complete the 
application.  If such evidence is not received within one 
year from the date of such notification, no accrued benefits 
may be paid.  Moreover, as the veteran had not previously 
been awarded service connection for any type of disability 
and had no claims outstanding before VA at the time of his 
death, there could not be any implied claim for accrued 
benefits.

As the appellant did not file a claim for accrued benefits 
within one year of the veteran's death, her claim must be 
denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 
426 (1994).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to accrued benefits is denied.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

